                                UNITED STATES DISTRICT coui T                                      1                      /
                              SOUTHERN DISTRICT OF CALIFORN!~ JUL                                           1_   8 2019
UNITED STATES OF AMERICA,                                                                    b\:'c;;~ c.l,i::it,:;;;it,~i;~it
                                                                               Case No. l 9CR1594-BAS

                                           Plaintiff,
                 vs.
                                                                               JUDGMENT OF DISMISSAL
 MANUEL PRADO-PODESTA,


                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 21 :952 and 960 - Importation of Methamphetamine (Felony)




 Dated:
                                                                                  ar     . Crawford
                                                                                  States Magistrate Judge
                                           II\ ',     l     '
                                                                   ~,
                                                                   '    j'
                                                                , \ •, ,u fn
                                                          , ·,,:: r:1 L1FOR NIA
                                                                        DEPUTY
                                               ·-·· -----
